KEATY, Judge.
hFor the reasons set forth in the companion case hereto, Bertrand v. Kudla, 14-61 (La.App.3 Cir. 06/04/14) 139 So.3d 1233, the July 16, 2013 judgment notwithstanding the verdict rendered by the trial court denying an additional award of special damages for lost wages is reversed. We hereby award Talesha Bertrand the amount of $46,550.00 representing lost wages from May 31, 2005 through March 15, 2006. We further reverse the trial court’s denial of an increase in general damages to Talesha Bertrand and increase the award to $150,000.00.
REVERSED IN PART AND RENDERED.